Name: Commission Regulation (EC) No 64/2003 of 15 January 2003 altering the export refunds on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  trade policy
 Date Published: nan

 Avis juridique important|32003R0064Commission Regulation (EC) No 64/2003 of 15 January 2003 altering the export refunds on cereals and on wheat or rye flour, groats and meal Official Journal L 011 , 16/01/2003 P. 0022 - 0023Commission Regulation (EC) No 64/2003of 15 January 2003altering the export refunds on cereals and on wheat or rye flour, groats and mealTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular the fourth subparagraph of Article 13(2) thereof,Whereas:(1) The export refunds on cereals and on wheat or rye flour, groats and meal were fixed by Commission Regulation (EC) No 37/2003(3).(2) It follows from applying the detailed rules contained in Regulation (EC) No 37/2003 to the information known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto,HAS ADOPTED THIS REGULATION:Article 1The export refunds on the products listed in Article 1(a), (b) and (c) of Regulation (EEC) No 1766/92, exported in the natural state, as fixed in the Annex to Regulation (EC) No 37/2003 are hereby altered as shown in the Annex to this Regulation in respect of the products set out therein.Article 2This Regulation shall enter into force on 16 January 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 January 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 5, 10.1.2003, p. 7.ANNEXto the Commission Regulation of 15 January 2003 altering the export refunds on cereals and on wheat or rye flour, groats and meal>TABLE>NB:The product codes and the "A" series destination codes are set out in Commission Regulation (EC) No 3846/87 (OJ L 366, 24.12.1987, p. 1) as amended.The other destinations are as follows:C05 All destinations except for Bulgaria, Estonia, Hungary, Latvia, Lithuania, Poland, the Czech Republic, Romania, Slovakia and Slovenia.C06 All destinations except for Bulgaria, Estonia, Hungary, Latvia, Lithuania, the Czech Republic, Slovakia and Slovenia.C07 All destinations except for Bulgaria, Estonia, Hungary, Latvia, the Czech Republic, Slovakia and Slovenia.C08 All destinations except for Bulgaria, Estonia, Hungary, the Czech Republic, Romania, Slovakia and Slovenia.C09 All destinations except for Estonia, Hungary, Latvia, Lithuania, Poland and Romania.C10 All destinations except for Bulgaria, Estonia, Hungary, Latvia, Lithuania, Poland and Slovenia.C12 All destinations except for Estonia, Hungary, Latvia, Lithuania and Romania.